EXHIBIT 10.1
 
 
BILL OF SALE AND ASSUMPTION AGREEMENT
 
THIS BILL OF SALE AND ASSUMPTION AGREEMENT (“Agreement”), made and entered into
as of the 11th day of February, 2011, by and between FITWAY HOLDINGS CORP., a
Nevada corporation (“Subsidiary”), and FITWAYVITAMINS, INC., a Nevada
corporation and the sole shareholder of Subsidiary (“Parent”).
 
WHEREAS, in connection with the restructuring and reorganizing of Parent prior
to the consummation of a business combination involving Parent, the Board of
Directors of Parent has determined it to be in the best interests of Parent and
Subsidiary for Parent to contribute to Subsidiary all of the assets of Parent,
including those related to the vitamin business, as of the date hereof
(collectively, the “Acquired Assets”); and
 
WHEREAS, Subsidiary and Parent desire to enter into this Agreement to evidence
the transfer and assignment of the Acquired Assets to Subsidiary and
Subsidiary’s assumption of all of Parent’s duties, liabilities and obligations
relating or attributable solely to Parent’s existing business or any of the
Acquired Assets, including any accounts payable, accrued liabilities and
advances from related parties of Parent, as of the date hereof (collectively,
the “Assumed Liabilities”).
 
NOW, THEREFORE, Subsidiary and Parent, intending to be legally bound hereby,
agree as follows:
 
1.  Parent, for and in consideration of the sum of One Dollar ($1.00) and other
good and valuable consideration in hand paid by Subsidiary, the receipt and
sufficiency of which are hereby acknowledged by Parent, hereby grants, bargains,
sells, conveys, transfers, assigns and delivers to Subsidiary, its successors
and assigns, all of the right, title and interest of Parent in and to the
Acquired Assets, to have and hold such Acquired Assets unto Subsidiary, its
successors and assigns, forever.
 
2.  Subsidiary hereby assumes, and undertakes and agrees to discharge, pay or
perform, as the case may be, all of the Assumed Liabilities.
 
3.  This Agreement shall be binding upon, and inure to the benefit of, Parent
and Subsidiary and their respective successors and assigns.  Nothing expressed
or referred to in this Agreement will be construed to give any person other than
Subsidiary and Parent any legal or equitable right, remedy, or claim under or
with respect to this Agreement or any provision of this Agreement.  This
Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of Parent and Subsidiary and their respective successors and
permitted assigns.
 
4.   Parent and Subsidiary will cooperate and take such actions and execute such
other documents or instruments as may be reasonably requested by the other party
from time to time following the date of this Agreement to effectuate the terms,
provisions and intent of this Agreement.
 
5.  The Acquired Assets are being transferred on an “AS IS, WHERE IS”
basis.  Subsidiary hereby assumes any liens, security interests, and other
encumbrances to which the Acquired Assets may be subject.
 
 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Subsidiary and Parent have executed and delivered this
Agreement as of the date first set forth above.
 

FITWAY HOLDINGS CORP.   FITWAYVITAMINS, INC.             By:
/s/Margret Wessels
  By:
/s/Margret Wessels
  Name:
Margret Wessels
  Name:
Margret Wessels
  Title:  President   Title: President  

 
 
2

--------------------------------------------------------------------------------

 
 